DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2020 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 3 are pending. Claims 4 – 9 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Keitaro (JP 2005-040922) in view of Kazuhiko (JP2001-1300831) and Miyazaki (U.S. Patent Publication No. 2008/0230973 A1). 
Regarding independent claim 1, Keitaro teaches a clamping apparatus (Fig. 2A) comprising: a locking member (39) protruding toward a leading end side (Fig. 2A) relative to a housing (8) and configured to be insertable into a hole (3) of a to-be-clamped object (2); an advancing means (41) pushing the locking member (39) toward the leading end side (Fig. 2A) with a predetermined force; a clamp rod (18) including a wedge surface (47; Fig. 4) configured to make an engagement with the locking member (39; Fig. 4) from the leading end side (Fig. 4); and a driving means (11) configured to drive the clamp rod (18) toward a base end side for clamping and configured to drive the clamp rod (18; Fig. 4) toward the leading end side for unclamping (Fig. 2), a guide member (31; Fig. 2A) supporting the locking member (39) so that the locking member (39) is movable radially (Figs. 2A and 3A), the guide member (31) protruding toward the leading end side relative to the housing (8) so as to be insertable into the hole (3) of the object (2; Fig. 2A), and a relative movement restriction mechanism (43; Fig. 2A) disposed between: a base-end-side portion (Fig. 2A) of the guide member (31) and the clamp rod (18; Fig. 2A) and configured to restrict movement of the clamp rod (18) toward the base end side relative to the locking member (39); the locking member comprising: a base portion (Fig. 2) configured to be inserted into the hole (3).
Keitaro does not teach a protruding portion provided on the leading end side relative to the base portion, and configured to come to face a peripheral wall of the hole when the locking member is moved to a radially outside diameter-expanded position; a relative movement restriction mechanism configured to restrict movement of the clamp rod toward the base end side relative to the locking member within a 
Miyazaki, however, teaches a relative movement restriction mechanism (33) configured to restrict movement of the clamp rod (22) toward the base end side relative to the locking member (21) within a predetermined travel distance in such a manner that movement of an outer peripheral surface of the base portion toward the base end side relative to an inner peripheral surface of the hole is allowed when the locking member is in the diameter-expanded position (Fig. 1; Paragraph [0041]), wherein the relative movement restriction mechanism (33) includes: a pin (Fig. 1) protruding radially outward from the clamp rod (22); and a pin hole (34) into which an outer end portion of the pin is inserted (Fig. 1), the pin hole (34) being provided in a peripheral wall of the base-end-side portion of the guide member (Fig. 1) so as to extend in an axial direction of the guide member (Fig. 1), wherein when the clamp rod (22) is driven in a state in which the pin (33) is movable toward the base end side relative to the pin hole (34), the clamp rod (22) moving toward the base end side relative to the guide member (12) and the locking member (21) so that the wedge surface (71) pushes the locking member (21) radially outward, and when the clamp rod (22) is driven in a state in which the pin (33) is in contact with a wall on the base end side of the pin hole (34), movement of the clamp rod (22) toward the base end side relative to the locking member (21) is restricted (Fig. 1), and in a state in which movement of the locking member (21) to a position radially outside the diameter-expanded position is restricted, movement of an outer peripheral surface 3Docket No.: YOSH3028/JSExaminer: Katina N. Henson Application No.: 15/508,595Art Unit: 3723 of the base portion  toward the base end side relative to the inner peripheral surface of the hole (34) is allowed (Figs. 7a and b).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keitaro to further include the relative movement restriction mechanism includes: a pin protruding radially outward from the clamp rod; and a pin hole into which an outer end portion of the pin is inserted, the pin hole being provided in a peripheral wall of the base-end-
Kazuhiko, further, teaches a protruding portion (13; Figs. 1 and 5) provided on the leading end side relative to the base portion (Fig. 1), and configured to come to face a peripheral wall of the hole (50; Fig. 1) when the locking member (10) is moved to a radially outside diameter-expanded position (Figs. 6a – c).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keitaro to further include a protruding portion provided on the leading end side relative to the base portion, and configured to come to face a peripheral wall of the hole when the locking member is moved to a radially outside diameter-expanded position, as taught by Kazuhiko, to provide a positioning mechanism that can stably exhibit a positioning function for a perforated work piece of various sizes and shapes.
Regarding claim 2, Keitaro, as modified, teaches the clamping apparatus (Fig. 2A) wherein when the locking member (39) is in the diameter-expanded position (Fig. 3A), the outer peripheral surface (Fig. 3A) of the base portion (Fig. 3A) is in contact with the inner peripheral surface of the hole (3; Fig. 3A).
Regarding claim 3, Keitaro, as modified, teaches the clamping apparatus (Fig. 2A) wherein when the locking member (39) is in the diameter-expanded position, a predetermined gap (Fig. 2A) is created between the outer peripheral surface (Fig. 2A) of the base portion (Fig. 2A) and the inner peripheral surface of the hole (3).
Response to Arguments
Applicant's arguments, filed February 24, 2021, with respect to the amendment of claims 1 – 3 and 5 under U.S.C 35 103 have been fully considered and they are not persuasive; therefore the rejection is maintained.
Applicant argues incorporating elements of Kazuhiko and further argues the incorporation of the two references. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the 
Further, Examiner has used Miyazaki in the rejection presented.
Applicant's arguments, filed February 24, 2021, with respect to the amended claims 1 – 3 under U.S.C 35 103 have been fully considered, however, after further consideration and in view of the arguments and amendments presented, a new grounds of rejection has been made.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723